El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Humacao entabló demanda en 25 de agosto de 1917 Ramón Aníbal Muñoz contra Juan de Dios Medina, hoy su sucesión, compuesta de su esposa Josefina Fuentefría y de herederos desconocidos, designados en la demanda con los nombres de John Doe y Richard Doe, para el cobro de una deuda de dinero, y anotada la rebeldía de los demandados de los cuales Josefina Fuentefría fué ci-tada personalmente y los herederos desconocidos por medio de edictos, dicha corte pronunció sentencia en 10 de diciem-bre de 1917 a favor del demandante habiendo sido vendidas en pública subasta para la ejecución de la sentencia y adju-dicadas al demandante en pago parcial de la deuda, dos fin-*780cas rústicas que aparecían inscritas en el Registro de la Propiedad de Hnmacao a nombre de los esposos Jnan de Dios Medina y Josefina Fuentefría.
El marshal de la Corte de Distrito de Hnmacao, Rafael Mas Florido, a nombre de la sucesión de Juan de Dios Medina, integrada por la viuda Josefina Fuentefría y demás herederos desconocidos, otorgó escritura de venta en 6 de mayo de 1918 ante el notario Ramón P. Rodríguez Alberty a favor de Ramón Aníbal Muñoz, de las dos fincas rústicas que le habían sido adjudicadas, y el Registrador de la Pro-piedad de Humacao denegó la inscripción del documento se-gún nota que se transcribe a continuación:
“Denegada la inscripción de este documento por resultar del re-gistro que las fincas vendidas no figuran inscritas a nombre de los vendedores demandados, y sí a favor de los esposos don Juan de Dios Medina López y doña Josefina Fuentefría Meléndez, sin que conste asimismo del registro que se baya liquidado la sociedad de gananciales entre ambos cónyugos, y además porque del presente documento no aparece que la acción se siguiera contra doña Josefina Fuentefría, la esposa, como dueña que pudiera ser de la mitad de las fincas al liquidarse la sociedad conyugal, y que sólo se la de-mandó como parte de la sucesión de Juan de Dios Medina tomán-dose en su lugar anotaciones por 120 días de acuerdo con la ley, en los tomos 5 y 1 de Ceiba, a los folios 83 y 224 vueltos, fincas núme-ros 208 y 46, anotaciones letras B y A. Humacao, P. R. mayo 27 de 1918. (Firmado) Rafael López Antongiorgi, registrador inte-rino.”
Esa nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por Ramón Aníbal Muñoz.
No estamos conformes con los motivos en que descansa 3 a nota recurrida.
No se ha levantado cuestión alguna sobre la procedencia de la deuda; la sentencia dictada por la Corte de Distrito de Humacao muestra que fué contraída durante el matrimo-nio de Juan de Dios Medina y Josefina Fuentefría.
Si durante la vigencia de la sociedad conyugal Medina *781Fnentefría, se hubiera intentado el cobro de la deuda, la ac-ción hubiera estado bien dirigida contra el esposo sin inter-vención de la esposa, Porto Rican Leaf Tobacco Co. v. Ereño, et al., 16 D. P. R. 100; y consiguientemente, muerto el esposo* éste debe ser sustituido en el ejercicio de la acción por la sucesión del mismo, continuadora de su personalidad, como se ha hecho en el presente caso. Además la acción ejerci-tada en la demanda es de carácter puramente personal, sin haberse dirigido contra bienes determinados de la sociedad conyugal; y no hay por tanto razón alguna para que la es-posa fuera también demandada, según sostiene el registra-dor, en concepto de dueña que pudiera ser de la mitad de las fincas al liquidarse la sociedad conyugal. De todos modos, la viuda demandada, conocedora de la demanda, nada ar-güyó contra ella.
Tampoco se sostiene la nota recurrida por el fundamento de que las fincas aparecen inscritas en el registro no a favor de los vendedores demandados sino a favor de los esposos Juan de Dios Medina y Josefina Fnentefría, sin que conste del registro que se haya liquidado la sociedad de ganancia-les entre ambos cónyuges. La falta de liquidación de la so-ciedad conyugal no impide que los acreedores ejerciten las acciones de que se crean asistidos. Si el registrador ha que-rido significar que no procede la inscripción por no estar inscritas las fincas a favor de los herederos desconocidos del difunto Juan de Dios Medina, pues lo están a favor de la viuda, opinamos que semejante razón no abona la negativa de la inscripción, pues por lo que toca a los herederos desconoci-dos, la herencia de su cansante Juan de Dios Medina debe repudiarse yacente y no es necesaria la previa inscripción a nombre de los mismos. Siendo estos ignorados es imposi-ble que se presente prueba de que hayan repudiado la he-rencia.
Es yacente la herencia no reclamada por nadie. (Scae-vola, Principios Gen. del Derecho Civil, página 130).
Seguida ejecución contra los herederos del deudor y ven-*782dida la finca a nombre de la herencia yacente, por ser aque-llos ignorados, no puede exigirse la previa inscripción a nombre de los herederos (R. de la D. Gr. de los ít. de 25 de abril de 1890).
La venta en representación de los herederos desconocidos de Juan de Dios Medina designados con los nombres de Johu Doe y Richard Doe, por lo que atañe a éstos, es una venta a nombre de una herencia yacente, por la razón de que tales nombres no se refieren a personas conocidas y determinadas, sino que por una ficción legal indican los herederos descono-cidos de Juan de Dios Medina.
Por las razones expuestas es de revocarse la nota recu-rrida ordenándose la inscripción solicitada..

Revocada la nota recurrida y ordenada la ins-cripción solicitada.

Jueces concurrentes: Sres. Asociados del To'ro, Aldrey y Hutchison.
El Juez Asociado Sr. Wolf disintió.